Case 4:20-cv-03813 Document 1-5 Filed 06/10/20 Page 1 of 5




                EXHIBIT 5
CM/ECF V6.3.2 **LIVE**                                  https://ecf.hid.uscourts.gov/cgi-bin/DktRpt.pl?353570655963932-L_1_0-1
                          Case 4:20-cv-03813 Document 1-5 Filed 06/10/20 Page 2 of 5

                                                                                                 AO121,CLOSED

                                         U.S. District Court
                                     District of Hawaii (Hawaii)
                          CIVIL DOCKET FOR CASE #: 1:19-cv-00169-LEK-KJM


         Venice PI, LLC, et al v. Doe 1, et al                     Date Filed: 04/04/2019
         Assigned to: JUDGE LESLIE E. KOBAYASHI                    Date Terminated: 04/22/2020
         Referred to: MAGISTRATE JUDGE KENNETH J.                  Jury Demand: Plaintiff
         MANSFIELD                                                 Nature of Suit: 820 Copyright
         Cause: 17:101 Copyright Infringement                      Jurisdiction: Federal Question
         Plaintiff
         Venice PI, LLC                            represented by Kerry S. Culpepper
                                                                  75-170 Hualalai Road
                                                                  Suite B204
                                                                  Kailua Kona, HI 96740
                                                                  808-464-4047
                                                                  Fax: 202-204-5181
                                                                  Email: kculpepper@culpepperip.com
                                                                  ATTORNEY TO BE NOTICED

         Plaintiff
         MON, LLC                                  represented by Kerry S. Culpepper
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

         Plaintiff
         Millennium Funding, Inc                   represented by Kerry S. Culpepper
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

         Plaintiff
         Bodyguard Productions, Inc.               represented by Kerry S. Culpepper
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

         Plaintiff
         TBV Productions, LLC                      represented by Kerry S. Culpepper
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

         Plaintiff
         UN4 Productions, Inc.                     represented by Kerry S. Culpepper
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED

         Plaintiff



1 of 4                                                                                                     6/9/2020, 10:20 PM
CM/ECF V6.3.2 **LIVE**                                  https://ecf.hid.uscourts.gov/cgi-bin/DktRpt.pl?353570655963932-L_1_0-1
                          Case 4:20-cv-03813 Document 1-5 Filed 06/10/20 Page 3 of 5

         Hunter Killer Productions, Inc.           represented by Kerry S. Culpepper
                                                                  (See above for address)
                                                                  ATTORNEY TO BE NOTICED


         V.
         Defendant
         Doe 1
         TERMINATED: 11/07/2019
         doing business as
         YIFY
         TERMINATED: 11/07/2019

         Defendant
         Doe 2
         TERMINATED: 11/07/2019
         doing business as
         YTS
         TERMINATED: 11/07/2019

         Defendant
         Michael Nolasco
         TERMINATED: 05/09/2019

         Defendant
         Brent Baldwin
         TERMINATED: 05/23/2019

         Defendant
         Doe 3
         Cullen Coughlan
         TERMINATED: 06/12/2019

         Defendant
         Does 4-10
         TERMINATED: 11/07/2019

         Defendant
         Techmodo Limited
         TERMINATED: 04/14/2020

         Defendant
         Senthil Vijay Segaran
         TERMINATED: 04/14/2020

         Defendant
         NGUYEN DINH Manh
         TERMINATED: 04/22/2020



2 of 4                                                                                                     6/9/2020, 10:20 PM
CM/ECF V6.3.2 **LIVE**                                            https://ecf.hid.uscourts.gov/cgi-bin/DktRpt.pl?353570655963932-L_1_0-1
                          Case 4:20-cv-03813 Document 1-5 Filed 06/10/20 Page 4 of 5


         Date Filed      #   Docket Text
         10/28/2019      51 EO: Plaintiffs filed this action against Doe 2 dba YTS ("Doe Defendant YTS"), among
                            others. See ECF No. 1. Plaintiffs' counsel, Kerry S. Culpepper, Esq., subsequently
                            submitted a proposed summons for Doe Defendant YTS, which he directed to:

                                                          Doe 2 - Techmodo LTD
                                                         Mr. Senthil Vijay Segaran
                                                         40 BLOOMSBURY WAY
                                                        LOWER GROUND FLOOR
                                                   LONDON UNITED KINGDOM WCIA 2SE

                             ECF No. 17 at 1.

                             Mr. Culpepper subsequently filed two Proofs of Service purporting to evidence service
                             of process upon Doe Defendant YTS through Techmodo Limited and Senthil Vijay
                             Segaran. See ECF Nos. 42, 43. Techmodo Limited and Mr. Segaran, however, are not
                             named in the Complaint, and thus they are not defendants in this case.

                             Federal Rule of Civil Procedure 4(a)(1)(B) requires that a summons "be directed to the
                             defendant[.]" As a practical matter, it is impossible to serve a summons and complaint
                             on an anonymous defendant. The Ninth Circuit therefore disfavors the use of doe
                             defendants, see Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980), and Plaintiffs'
                             tactics highlight the problems with proceeding with doe defendants.

                             It is improper for Plaintiffs to attempt to effect service on a person or entity Plaintiffs
                             believe to be a doe defendant without properly amending their complaint to identify the
                             doe defendant by name. It is equally improper for Mr. Culpepper to direct summonses
                             to persons and/or entities who are not named defendants in an action.

                             Based on the foregoing, the Court finds that Plaintiffs and Mr. Culpepper improperly
                             served the Complaint on Techmodo Limited and Mr. Segaran. The Court thus STRIKES
                             the 42 and 43 Proofs of Service as to these non-parties. If Plaintiffs name Techmodo
                             Limited and/or Mr. Segaran in a subsequent amended pleading, Plaintiffs will need to
                             effect service of process in accordance with Federal Rule of Civil Procedure 4.

                             The Court is aware that Mr. Culpepper, as the plaintiffs' counsel, has engaged in the
                             same conduct in at least two other cases: (1) HB Prods., Inc. v. Doe, et al., Civil No.
                             19-00389 ACK-KJM; and (2) Wicked Nev., LLC v. Doe, et al., Civil No. 19-00413
                             SOM-KJM. The Court cautions Mr. Culpepper that similar actions in the future will
                             result in the Court striking the plaintiffs' filings. (MAGISTRATE JUDGE KENNETH J.
                             MANSFIELD) (mansfield2) (Entered: 10/28/2019)



                                                 PACER Service Center
                                                    Transaction Receipt
                                                       06/09/2020 19:20:35
                                PACER                                Client
                                            TechMarkGLPC:2557109:0              Hurricane
                                Login:                               Code:




3 of 4                                                                                                               6/9/2020, 10:20 PM
CM/ECF V6.3.2 **LIVE**                                    https://ecf.hid.uscourts.gov/cgi-bin/DktRpt.pl?353570655963932-L_1_0-1
                         Case 4:20-cv-03813 Document 1-5 Filed 06/10/20 Page 5 of 5

                                                                       1:19-cv-00169-
                                                                       LEK-KJM Starting
                                                             Search
                             Description: Docket Report                with document: 51
                                                             Criteria:
                                                                       Ending with
                                                                       document: 51
                             Billable
                                         3                   Cost:      0.30
                             Pages:




4 of 4                                                                                                       6/9/2020, 10:20 PM
